Citation Nr: 1211332	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 16, 2006 for the award of service connection for pattelofemoral osteoarthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before Board on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to an earlier effective date of service connection for pattelofemoral osteoarthritis of the right knee (right knee arthritis).  


FINDINGS OF FACT

1.  The Veteran's original January 1989 claim of entitlement to service connection for arthritis of the right knee was denied in an April 1989 rating decision; the Veteran appealed and the Board denied the claim in an August 1990 decision.

2.  In unappealed rating decisions dated in February 1992 and April 2000, of which the Veteran received proper notice, including his appellate rights, the RO denied reopening the Veteran's service connection claim for right knee arthritis. 

4.  An October 2007 rating decision reopened the Veteran's claim and granted service connection for right knee arthritis effective June 16, 2006, the date of his petition to reopen. 


CONCLUSIONS OF LAW

1.  The August 1990 Board decision, which denied service connection for arthritis of the right knee, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The February 1992 and August 2000 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  An effective date earlier than June 16, 2006 may not be assigned for the grant of service connection for arthritis of the right knee.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.400(r) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Whether the veteran is entitled to an earlier effective date is wholly a matter of interpretation of pertinent statute and regulatory provisions.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); Smith v. Gober, 14 Vet. App. 227, 231-32   (2000).  The Board also notes that a February 2008 letter informed the Veteran of the requirements for establishing an effective date, as well as VA's and the Veteran's respective responsibilities for obtaining relevant evidence on his behalf.  Moreover, in Goodwin v. Peake, 22 Vet. App. 128, 136 (2008), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to an effective date of service connection for arthritis of the right knee earlier than June 16, 2006.  For the following reasons, the Board finds that an earlier effective date is not warranted.

The Veteran's original claim was filed on January 9, 1989 and denied by the RO in April 1989.  Thereafter, the Board denied the appeal in August 1990.  The Veteran argues the effective date of service connection for his right knee arthritis should be January 9, 1989, the date of his original claim for this disability which was denied on appeal in the Board's August 1990 decision.  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

In claims that have been reopened with new and material evidence such as this one, if there has been a final prior RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.302, 20.1103 (2011).  A Board decision is generally final on the state stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391, 393 (1997).  

There are only two exceptions to the rule of finality of VA decisions.  The first is when CUE is found in a prior final decision.  See 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. § 3.105(a).  The second is when a claim is reopened based on new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which the petition to reopen was received, only a request for revision based on CUE may result in the assignment of an earlier effective date of service connection.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  

Here, because the award of service connection in the October 2007 rating decision arises from the Veteran's June 2006 petition to reopen this claim, an earlier effective date cannot be assigned based on the date of claim.  In this regard, the Veteran's initial January 1989 service connection claim for arthritis of the right knee was denied on appeal in the Board's August 1990 decision, which is final.  See 38 C.F.R. § 20.1100.  Thereafter, the Veteran petitioned to reopen this claim in December 1991 and February 2000.  These petitions were denied, respectively, in February 1992 and April 2000 rating decisions.  The Veteran received proper notice of these decisions and his appellate rights in correspondence dated in July 1992 and April 2000.  See 38 C.F.R. § 19.25 (2011).  He did not appeal these decisions and therefore they became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.302, 20.1103.  The Veteran next petitioned to reopen this claim in June 2006.  The claim was reopened and service connection granted for right knee arthritis in the October 2007 rating decision.  The RO properly assigned an effective date of service connection of June 16, 2006, the date of the Veteran's petition to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); see also Washington, 10 Vet. App. at 393.  As such, an effective date earlier than the Veteran's June 16, 2006 petition to reopen may not be assigned. 

The Board notes that in a November 2007 statement, the Veteran asserted that there was "clear error" in the "original denial" of his January 1989 claim. To the extent the Veteran argues that there was CUE in the April 1989 rating decision initially denying his claim, the Board notes that a rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a claim of CUE as a matter of law.  See Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82   (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  Thus, any claim that there was CUE in the RO's April 1989 rating decision must fail as a matter of law as the rating decision was subsumed by the Board's August 1990 decision.  See id. 

In his August 2009 substantive appeal (VA Form 9), the Veteran stated that "in the decision of 1990 I was being treated for the same [condition] that I was awarded for in 2006."  He did not, however, specifically indicate that the Board's 1990 decision was clearly and unmistakably erroneous.  In sum, the Veteran argues that he had the disability at issue (a right knee disability) when the Board reviewed his claim.  Although accurate, the presence of current disability was not the deficient element when the Board reviewed his claim. Rather, the deficient element was nexus evidence.  

The Board finds that the Veteran's 2007 and 2009 statements do not adequately constitute a motion for reversal of the Board's August 1990 decision on the basis of CUE.  In this regard, a motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994) (holding that if a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is).  The Veteran's assertion that there was "clear error" in the "original denial" of his claim fails to meet the pleading requirements for raising a motion of reversal of the Board's August 1990 decision based on CUE.  Rather, this statement is no more than a non-specific allegation of error that does identify an error of fact or law made based on the record at the time.  The Board also notes that a mere disagreement as to how the facts were weighed or evaluated does not raise the issue of CUE.  See 38 C.F.R. § 20.1403(d).  Accordingly, as the Veteran has not articulated what the nature of the "clear error" is in the "original denial" of his claim, the Board finds that the pleading requirements for bringing a motion for reversal of the August 1990 Board decision based on CUE have not been satisfied.  Because this decision, as well as the February 1992 and August 2000 rating decisions are final, there is no other basis for granting an earlier effective date of service connection for the Veteran's right knee disability.  See Washington, 10 Vet. App. at 393. 

As such, the Board regrets that an earlier effective date of service connection cannot be assigned for the Veteran's right knee arthritis.  Because the law and not the facts is dispositive, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an effective date prior to June 16, 2006, for the award of service connection for arthritis of the right knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


